DETAILED ACTION
Response to Arguments
Applicant's arguments filed 5/19/20 have been fully considered but they are not persuasive.
It is noted that applicant failed to address, adequately address each of the prior rejections, and/or the amendments of the claims result in further issues. As previously stated in the prior Office Action applicant has not provided the specific text of the originally filed specification that supports each individual amendment/steps as claimed. 
Applicant did not address all of the 112 issues directed to the claims such as the “forming” (manufacturing) steps of claims 5-6 provided via prior amendment and now the “forming” step of now amended claim 8. See also the “providing an opening…” steps of claims 2 and 4. While the specification discloses the use of certain structures (already manufactured), the specification does not provide any steps for manufacturing (prior to, and/or during the use any of such components, such as the housing chip, conveyance stage, etc. to perform a method of use of such components.  Such steps are directed to new matter. If applicant disagrees, it is hereby requested that applicant provide for where such manufacturing steps of the structures are disclosed in the originally filed specification. It is noted that applicant asserts that the new forming step of claim 8 is supported in paragraph 0039 of the specification and Figure 6A. The examiner disagrees. Paragraph 0039 is directed to film 30 and channel 60 (neither involved in the claimed method). There is no mention of any step of forming (manufacturing, creating, producing…etc.) a recess… in paragraph 0039; nor does Figure 6A illustrate any step of forming 
It is noted that the prior independent apparatus claim 7 and dependent claim 9 has been canceled and the remaining apparatus claims 8 and 10 have been amended to be method claims. Thus, applicant is no longer asserting/arguing that the apparatus (of claim 7) nor structures (apparatuses) employed in method claims 1-6 and new method claims 8 and 10 (not the same as that of claim 7) is novel and non-obvious. Instead applicant is asserting that the step themselves (which do not require use of the same prior apparatus claims) are novel and non-obvious.  
Applicant asserts that: 
“Pionke does not anticipate independent claim 1. Pionke’s use of a pressure detector relates to “detecting pipette tip integrity.” See Pionke, at [0005]-[0010]. There is only one general statement in the reference’s entire disclosure that mentions the use of a pressure detector to calculate the position. Id. at [0111] (“In some embodiments, the pipette pressure detector may be used to calculate the z-position relative to the surface 70 to move the pipette tip 33 to a desired position.
Notably, there is no description as to how the pressure sensor makes the determination that the pipette tip is in the desired position. Unlike amended claim 1, there is no disclosure in Pionke to, at least, anticipate:  measuring a plurality of pressures in the pipette tip while decreasing the distance between the pipette tip and the solid reference part until a difference between subsequent pressure readings are greater than or equal to a predetermined threshold.”  

	The examiner fails to understand the arguments because applicant seems to indicate that if the reference discloses, is related to,  detecting pipette tip “integrity” that such precludes the ability of the device and/or a person employing the apparatus of the applied reference to detect, determine other things (including “position information” and/or distance between the pipette tip and solid reference part, or any other position and relative distance 
	The examiner does not necessarily fully agree with applicant’s arguments. However, it is noted that it can be also said that applicant’s specification and claims do not provide for “no description as to how the pressure sensor makes the determination that the pipette tip is in the desired position”. While applicant’s specification and claims refer to/disclose a use of a pressure sensor to make pressure measurements in the pipette tip, the specification nor claims provide of how, who, or what makes any further calculations/determinations of the pipette tip’s specific relative (geo location, coordinate location, relative to any coordinate system nor anything else) location, position, and distance values (straight line, nor otherwise in any specific directions).
As previously stated in the prior Office Action, the specification nor claims do not provide for, specify how, who and/or what performs each of the recited steps. In other words, there is no preclusion for each or some of the steps (unspecified) being performed manually, mentally, or by some intermediate means of choice to do the respective, positioning, determining, and last measuring step of claim 1. It is noted that applicant did not assert that the examiners prior statements/interpretations are untrue, amend the claims to clearly indicate how, who, and or what performs each step; nor provide for any location in the specification where such each claim/claim steps are clearly explained in the specification.
In reference to the determining step, there is no indication as to how someone or something (the air pressure sensor nor anything else) employs to calculate, coverts, correlates, 
	Therefore, the examiner fails to understand how such argument provides for any support of novelty and non-obvious distinction of the claims as drafted (and instant specification) to the entire scope of the Poinke reference. If applicant disagrees, it is hereby requested that applicant provides for the specific text of the instant originally filed application (specification and/or original and current presented claims) that provides for a clear explanation as to how, who, and/or what clearly establishes how pressure values of the recited air pressure sensor are employed (by who or what) in a manner to provide for a definitive, distinct location(s), and position(s) of the pipette tip, or distance(s) (value) of the pipette tip relative to anything (specifically relative to the structures as provided for in the claims).
Applicant’s claims nor specification do not specify that the pressure sensor itself, a person, nor any other electrical component employs and/or is programmed with some specific instructions, code, equations, algorithm, etc. that uses the pressure measurements of the pressure sensor, to derive, calculate, determine, etc. any or some specific locations/positions of 
It is noted that applicant has not specified where each and every individual amendment and step is supported within the originally filed application. However, applicant asserts that the amendments are supported by Figure 4 and paragraphs [0079-0084]. The examiner respectfully disagrees. Figure 4 does not illustrate each of the steps of the method claims 1-6, 8, and 10. The figure does not provide for nor describe any step of anyone nor anything determining (calculating, measuring, etc.) any distance nor any 3rd/last measuring step as not provided for via amendment to claim 1.   The cited paragraphs do not describe the method as claimed including in the steps as claimed. Therefore, the claims are directed to new matter.  If applicant disagrees, it is hereby requested that applicant provide for what in the Figures 4 and specific text that describe each and every step as provided for in the claims. 
It appears as if in an attempt to overcome the prior rejections, that applicant elected to employ the terms/phrases “providing…” and “forming…” in claims 2, and 4-6 respectively as if applicant actually does something, specific step(s) to manufacture structures employed in the method. However, the examiner fails to locate any disclosure of any description of any process steps directed to the manufacture/forming of any opening, recess, conveyance stage and installation surface. Therefore, the claims are inconsistent with the specification and are directed to new matter.
The claims remain rejected for reasons stated herein and in the prior Office Actions (hereby incorporated by reference).  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
Content of Specification 
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention is defined by the positively claimed steps, the steps listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
It is noted that claims 1-6, 8, and 10 do not specify how, who and/or what performs each of the recited steps. In other words, there is no preclusion for each of the steps being performed manually, mentally, or by other means to perform the respective positioning, determining, providing, sealing, forming, conveying, adjusting, measuring, changing, determining, sucking, discharging, etc. steps.
Although, “liquid” is mentioned in claims 2-6 as being present in in the housing part of the housing chip, there is nothing required to be done to nor with such liquid in the method.
It is noted that claims 2-6, 8, and 10 do not provide for any relative nexus as to where any of such further steps are required to be performed relative to the prior steps of claim 1. There is no requirement for the steps of the claims (including claim 1) to be performed in any specific order relative to each other. 
As to claim 3, there is no description of such a sealing step. It is presumed that applicant intends for the housing chip to comprise a seal 50 that seals an upper opening in the housing chip and the seal 50 is equivalent to the solid reference part referenced in claim 1.
Claim 4 appears to be a duplicate of claim 3, although the claim does not specify any seal as being a top surface of the housing chip, the examiner fails to locate any description of any other top surface of the housing chip being employed as the solid reference part. If applicant disagrees, it is hereby requested that applicant provide for where such is described and what specific top surface of the housing chip other than the seal 50 is disclosed as being equivalent to that as provided for in claim 4.
As to claim 5, it is presumed that the term “with” is meant to be comprising and the claims intends to refer to the conveyance stage 122 comprising first reference part 180a. Therefore, it is unclear what is the nexus of such steps to the prior steps. There is no indication as to where the forming and conveying steps are required to occur relative to the prior recited steps. See also claim 6 (conveyance stage/installation surface). 
As to claim 5, it is noted that the “to be sucked into the pipette tip” is not a definitive step that requires any step of sucking anything into the pipette tip. See also any such further similar clauses. If applicant intends for the method to require the performance of the sucking, 
As to claim 6, it is noted that the last phrase of the claim, “the housing chip conveyed on the conveyance stage” is not a definitive step. If applicant intends for the method to comprise a conveying step that occurs relative to the prior claimed steps of claim 1 (or depend upon claim 5, which recites a conveying step), then the claim should clearly provide for such. Note: there is no basis for “the housing chip conveyed on the conveyance stage” because no conveying step of such is previously claimed.  Claim 1 nor claim 6 provides for any conveying step that requires the housing chip to be conveyed from any location to any other location. 
Claim 6 appears to be inconsistent for reasons stated herein. Furthermore, there is no disclosure of any step of “forming an installation surface on a conveyance stage”. The claim is inconsistent with that of the specification/publication and drawings.  According paragraph 0128 of the publication the installation surface 650 is not on the conveyance stage 122 and is not the installation surface as claimed. Therefore, the claim is directed to new matter. See also claim 8. 
As to claim 8, it is noted that the pump driving mechanism 113 alone, as implied in the claim does not nor is structurally capable of sucking and discharging anything. The driving mechanism does not nor have the ability to suck gas from the pipette tip as recited in claim 8. Instead, according to applicant’s specification/publication. The pump driving mechanism 113 is driven by control part to advance/retract plunger 115 with respect to syringe 114 to perform such acts of sucking gas into and discharging gas from the pipette tip. (See for example, paragraphs 0078, 82-83, 108-109, 120-121, 132-133, 145-146). The pump driving mechanism alone is not capable functioning as recited in the claims. Therefore, the claims are not 
 As to apparatus claim 10, it is noted that the various “when” clauses only conditionally limit the method.  There is no requirement for either of the conditions to ever occur. It is noted that there is a further possibility of the value of the pressure measurements being the same value. Therefore, neither of the sucking and discharging steps is ever required to occur.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, it is unclear where the new additional 3rd/last measuring step is required to occur relative to the prior measuring steps and further steps previously recited in the claim. Furthermore, it is noted that it is not specified who/what and is required to perform such step. 
As to claim 1, it is unclear what is meant by “a predetermined threshold”. It is presumed that applicant is attempting to refer to a numerical value (a possible number value of pressure difference). If so, then the claim should clearly provide for such. It is noted that such value can 
As to claim 8 and 10, it is unclear where each of the steps are required to be performed relative to each prior step including those of claims which the claims respectively and ultimately  depend upon (claims 1-2, and 8). For example, it is unclear what is difference between the (first) positioning step of claim 1 and the “adjusting” and “changing” steps of claim 8. If the tip of the pipette tip is moved/positioned anywhere at all, including to the first position, such movement is “adjusting” and occurs relative to any other existing structure that is not the pipette tip (including that second reference part or any structure of the housing part).  Therefore, the same positioning step of claim 1 also results in “changing” a distance between the pipette tip and other structures, including the second solid reference part.  
As to claim 8, it is unclear what the phrase “…, and separated from the first solid reference part” is meant to modify. It is noted that if structures are not in the same exact locations, the structures can be considered as being “separated” from one or another. Furthermore, if there is something between the structures, the structures are “separated”. Furthermore, it is noted that the claim does not provide for who and/or what is required to perform the “adjusting”, “measuring”, “changing”, and “determining” steps of  claim 8. 
Claim 8 recites the limitation "the pump driving mechanism" in the measuring step.  There is insufficient antecedent basis for this limitation in the claim. It is noted that claims 8 and 10 were apparatus claims dependent upon now canceled claim 7. There is no mention of any such mechanism nor structural nexus/connectivity of such mechanism to any of the prior structures mentioned in claims 1-2.  
As to the “determining” step of claim 8, like other steps (as noted above), the claim does not provide for who and/or what performs the step. Furthermore, it is unclear if applicant intends for the method to comprise step(s) of sucking gas and discharging gas from the tip of the pipette tip at both the first and second positions. As presently drafted, the claims do not provide for such definitive steps. While the term “or” provides for alternatives, it is noted that claim 1 only requires “discharging gas from the pipette tip” at the first position in the first measuring step. There is no prior step(s) that require any gas to be sucked into the pipette tip at the first position and no requirement for neither gas to be sucked into nor discharged from the pipette tip at the second position. It is unclear what is meant by “gas sucked from…the tip of the pipette”. It is unclear applicant means gas is sucked into/aspirated in the pipette tip itself or if “sucked from” means there is some other structure provides for vacuum/negative pressure applied to/in the pipette tip such that gas in the pipette tip is “sucked from the pipette tip” some other unspecified location.  The phrase “sucked from” does not have the same meaning as “sucked into”.  (See also claim 10 that employs the same phrase.) 

	Furthermore, as to claim 8 when read in view of claims 1-2, it is unclear what embodiment, what structures disclosed in the specification applicant is equating to the first and second solid reference parts. Clarification is requested.   
Claim 10 is unclear for similar and/or the same reasons given in reference to claim 8. The claim does not specify when each of the sucking and discharging steps are required to occur relative to any prior claimed step(s). It is presumed that applicant intends for such steps to be conditional upon the determining step of claim 8 (which has been addressed and rejected above) or the first 2 measuring steps of claim 1. However, the claim does not clearly indicate that the steps of claim 10 are dependent upon the determining step of claim 8 nor the first 2 measuring steps of claim 1 nor where the steps are required to be performed relative to any prior steps. The claim as drafted is confusing. Furthermore, it is noted that the claim does not provide for where (position of the tip of the pipette tip to anything; first and second positions, nor any other positions) each of the alternative, conditional steps of claim 10 are required to be performed. Furthermore, it is noted that the claim is conditional as indicated by the “when” clauses. (See Claim Interpretations).  Neither condition of the “when” clauses is ever required 
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims are directed to new matter. See remarks above directed to what is considered new matter. For example, there is no description of determining a distance as recited in claim 1 and the further “manufacturing” steps of elements/structures as now provided for in the claims. The specification nor claims provides for how any distance between the pipette tip solid reference part (nor anything else) is calculated/determined from pressure measurements. If applicant disagrees, it is hereby requested that applicant provide for 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. . FUJII; Hiromi et al.; Luebbert; Daniel Oliver et al.; KUWAE; Toshiharu; Ding; Zhong et al.; Tajima; Hideji et al.; Colin; Bruno et al.; Dorenkott; Jeffrey S. et al.; and Obi; Hiroshi et al. disclose pipette/dispenser devices including pressure sensors. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN R GORDON/Primary Examiner, Art Unit 1798